Citation Nr: 1639520	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  16-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance benefits in the amount of $13,717.31 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 2010 to October 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2016, the Veteran and his mother testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

The issue of entitlement to a waiver of recovery of overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the amount of $13,717.31 has been raised by the record in May 2016, but has not been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  Waiver decisions issued in June 2016 did not address the full amount of the claimed waiver requests.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of whether the overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance benefits in the amount of $13,717.31 was properly created is warranted.

On February 6, 2014, VA Form 22-1995 (Request for Change of Program or Place of Training) was received requesting training be changed from Tulsa Community College to Tulsa Technology Center for a paramedic program.

On a VA Form 22-1999 (Request for Change of Program or Place of Training) electronically received by VA on March 10, 2014, the Tulsa Technology Center - Peoria Campus certified that the Veteran was enrolled in an Emergency Medical Technician program from January 7, 2014 to March 3, 2015 with 20 "clock" hours and $4,502.88 for tuition and fees. 

On a VA Form 22-1999b (Notice of Change in Student Status) electronically received by VA in May and September 2014, the Tulsa Technology Center - Peoria Campus certified that the Veteran's student status changed due to unsatisfactory attendance, conduct, or progress as of April 11, 2014.

In an October 2014 letter, VA informed the Veteran that his post 9/11 GI Bill benefits payments were stopped effective April 11, 2014, as the school had notified VA that his attendance was unsatisfactory for the January 7, 2014 to March 3, 2015 term.

In a July 2015 letter, VA informed the Veteran that a compliance survey for his attendance at Tulsa Technology Center - Peoria Campus showed he had a total overpayment of $1,038.33 for books and supplies and $9,965.36 for monthly housing allowance/kickers. 

Evidence of record contains several work product summaries, an audit worksheet, payment instructions, and emails between RO personnel, Education Liaison Representatives, and Education Compliance Survey Specialists.  In an August 2015 letter, VA informed the Veteran that an additional compliance survey for his attendance at Tulsa Technology Center - Peoria Campus showed that "due to recent changes" he had a total overpayment of $3,129.34 for tuition and fees, $801.78 for books and supplies, and $9,786.19 for monthly housing allowance.

The Board is cognizant that the record reflects that the total overpayment and resultant debt of $13,717.31 was derived by calculating the sums of $9,786.19 (for monthly housing allowance); $3,129.34 (for tuition and fees); and $801.78 (for books and supplies).  However, it is unclear from the record how the debt of $13,717.31 was actually calculated.  Significantly, the November 2015 statement of the case provided a confusing discussion of credit hours from January 2014 to April 2014, referred to multiple different overpayment amounts, and then listed a conclusory statement that valid debts of $3,129.34 (for tuition/fees), $9,786.19 (for housing allowance), and $801.78 (for books/supplies) had been created.  

Other statements of record sent to the Veteran from the Debt Management Center (DMC) in St. Paul, Minnesota, also refer to a different overpayment debt amounts.  For example, an August 2015 letter from the DMC listed a debt of $819.21 due for books, supplies, work study, licensing, certification, tutorial payment, or refund.  In another an August 2015 letter, the DMC listed a debt of $9,965.36 due for housing allowance, Chapter 33 kicker, or supplemental payment.  

In written statements of record and during his May 2016 Board hearing, the Veteran was continually shown to be confused as to the actual amount owed and to have asserted that he was unsure of how the total overpayment debt was calculated.  After extensively reviewing the documents in the Veteran's paper claims file as well as his electronic claims file, the Board is inclined to agree.  Two facilities, the RO and the DMC, are operating separately and communicating different amounts to the Veteran concerning the overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance benefits, causing confusion.  In addition, in June 2016 decisions, the DMC denied separate waiver requests for debts amounts of $9,965.36 and $3,129.34, finding that each waiver request was untimely.  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Based on the foregoing, a detailed yet straightforward accounting showing how the total overpayment debt (to include how each of the three respective sums for tuition/fees, housing allowance, and books/supplies) was calculated, and the amount of the debt found to have been validly created, must therefore be prepared, sent to the Veteran, and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Create a clear accounting as to how the Veteran's total overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance benefits in the amount of $13,717.31 was calculated.  The RO must provide detailed yet straightforward accounting showing how the total overpayment debt (to include how each of the three respective sums for tuition/fees, housing allowance, and books/supplies) was calculated.  The RO must associate this accounting with the electronic claims file as well as provide a copy of this accounting to the Veteran and his representative. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the November 2015 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

